Citation Nr: 1539272	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a heart disorder, to include as secondary to hypertension.

5.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD and/or pancreatitis.

7.  Entitlement to service connection for sexual dysfunction, to include as secondary to PTSD and/or hypertension.

8.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a low back disorder.

9.  Entitlement to an initial rating higher than 50 percent for PTSD.

10.  Entitlement to an initial compensable rating for migraines.

11.  Entitlement to an initial rating higher than 10 percent for pancreatitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & S.S.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel










	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The Veteran had active service from October 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2005 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Board remanded the claim for entitlement to an initial increased rating for pancreatitis for additional development.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In a May 2015 rating decision, the RO granted an increased initial evaluation of 50 percent for PTSD, effective February 2012.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim when such claim is raised by the record.  In this case, the Veteran testified that he is currently employed.  See July 2015 BVA Hearing Transcript, pages 12-13.  Accordingly, the Board finds that Rice is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, glaucoma, obstructive sleep apnea, a heart disorder, hypertension, GERD, sexual dysfunction and radiculopathy of the lower extremities and entitlement to initial increased ratings for PTSD, migraines and pancreatitis.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

All Claims 

Initially, the Board notes that during the July 2015 Board hearing, the Veteran indicated he received Social Security disability benefits in the past.  See July 2015 BVA Hearing Transcript, page 13.  Unfortunately, no records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  On remand, all available Social Security disability records should be obtained.


Low Back & Radiculopathy of the Lower Extremities

The Veteran testified during the July 2015 Board hearing that he began experiencing low back pain during service after carrying heavy equipment.  See July 2015 Board Hearing Transcript, page 3.  He also asserts that his radiculopathy of the lower extremities is secondary to his low back disorder.  Id. at pg. 10.

Post-service treatment records indicate the Veteran had a laminectomy of L4 and L5 in 1986.  See December 1989 treatment record from Kaiser Permanente.  The treatment note states the Veteran had surgery at "Fremont"; however, these records are not associated with the claims file.  Of note, a May 1993 rating decision indicated that the Veteran had not received any private treatment.  Therefore, on remand, the surgical records from the Veteran's laminectomy should be obtained from the Fremont VA medical center.

Furthermore, the Board notes that the Veteran has not yet been afforded a VA examination for his low back and radiculopathy of the lower extremities.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Glaucoma

Service treatment records indicate the Veteran sought treatment in April 1973 for complaints that his eyes were sensitive to light.  An October 2014 VA outpatient note indicates that the Veteran was diagnosed with glaucoma at the age of 24, which would have been approximately one to two years after discharge from service.  To date, the Veteran has not yet been afforded a VA examination.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Obstructive Sleep Apnea

The Veteran asserts his obstructive sleep apnea had an onset during service but that he was not aware he had a problem until he was diagnosed post service.  The Board notes the Veteran has a current diagnosis of obstructive sleep apnea.  See February 2015 VA treatment note.

To date, the Veteran has not yet been afforded a VA examination.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Heart Disorder

The Veteran seeks entitlement to service connection for a heart disorder.  He has been diagnosed with ischemic heart disease.  See March 2014 VA examination.  

The Board notes that a May 1993 rating decision states the Veteran had coronary artery disease and a myocardial infarction in 1991.  It was noted that the Veteran did not report any private treatment.  

The Board finds that the Veteran's VA treatment records, from approximately 1991, for his claimed heart disorder should be obtained and associated with the claims file.

A medical opinion should also be obtained to determine whether the Veteran's heart disorder is proximately due to or aggravated by his hypertension.

Hypertension

VA treatment records indicate the Veteran was diagnosed with hypertension shortly after discharge from service, at the age of 23.  See September 2014 VA cardiology note.

To date, the Veteran has not yet been afforded a VA examination for his hypertension.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.


GERD

The Veteran was afforded a VA examination for GERD in March 2014.  The examiner opined that the Veteran's GERD was less likely as not due to chronic pancreatitis or PTSD.  

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The March 2014 VA examiner failed to offer an opinion as to whether the Veteran's GERD was aggravated by his PTSD and/or chronic pancreatitis.  On remand, a medical opinion must be obtained.

Sexual Dysfunction

The Veteran asserts that his sexual dysfunction is secondary to his PTSD and/or hypertension.  To date, the Veteran has not been afforded a VA examination for this claimed disorder.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be associated with the claims file. 

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Obtain and associate with the claims file all updated treatment records, including, but not limited to, records from Fremont VAMC, starting in the 1970's and updated records from Jesse Brown VAMC.

If no further records are available, properly document a negative response in the file.

3.  Ask the Veteran to identify the facility where he was treated for his myocardial infarction in 1991.  Obtain and associate these records with the claims file.

If no further records are available, properly document a negative response in the file.

4.  After any additional treatment records have been associated with the claims file, afford the Veteran a VA examination for his low back disorder and radiculopathy of the lower extremities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's low back disorder is causally or etiologically due to service, or had an onset during service or within one year from discharge;

b)  that the Veteran's radiculopathy of the lower extremities is causally or etiologically due to service, or had an onset during service or within one year from discharge; and,

c)  that the Veteran's radiculopathy of the lower extremities is proximately due to OR aggravated by his low back disorder.

The examiner must consider the Veteran's lay statements that he experienced low back pain during service after carrying heavy equipment.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

5.  Afford the Veteran a VA examination for his glaucoma.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's glaucoma is causally or etiologically due to service, or had an onset during service or within one year from discharge.

The examiner must consider the April 1973 in-service complaint of light sensitivity and the October 2014 VA outpatient note indicating the Veteran was diagnosed with glaucoma at age 24.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

6.  Afford the Veteran a VA examination for his obstructive sleep apnea.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea is causally or etiologically due to service, or had an onset during service, or in the alternative, whether his sleep apnea is proximately due to or aggravated (beyond a natural progression) by his hypertension or other service-connected disability.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

7.  Obtain an addendum opinion for the Veteran's claimed heart disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his heart disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's heart disorder is causally or etiologically due to service, had an onset during service or within one year from discharge; or, in the alternative,

b)  that the Veteran's heart disorder is proximately due to OR aggravated by his PTSD and/or hypertension.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

8.  Afford the Veteran a VA examination for hypertension.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is causally or etiologically due to service, or had an onset during service or within one year from discharge.

The examiner must consider the September 2014 VA cardiology note indicating the Veteran was diagnosed with hypertension at the age of 23.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

9.  Obtain an addendum medical opinion for the Veteran's claimed GERD.  If deemed necessary by the examiner, afford the Veteran a VA examination for GERD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's GERD is proximately due to OR aggravated by his PTSD and/or pancreatitis.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

10.  Afford the Veteran a VA examination for his claimed sexual dysfunction.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's sexual dysfunction is causally or etiologically due to service or had an onset during service; and,

b)  that the Veteran's sexual dysfunction is proximately due to OR aggravated by his PTSD and/or hypertension.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

11.  After all of the above actions have been completed, readjudicate all the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

12.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




